SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 6, 2010 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Section 1Registrant’s Business and Operations Section 1.01Entry into a Material Definitive Agreement On April 6, 2010, Tri-Valley Corporation filed a Current Report on Form 8-K announcing the execution of an agreement to sell common stock and warrants in a registered direct offering.The exercise price of the Series B Warrants issuable in connection with the agreement was incorrectly stated to be $1.95 per share in Section 1.01 of the Report.The correct exercise price of the Series B Warrants is $2.14 per share. Section 9 – Exhibits Item 9.01Exhibits The attached Exhibits contain the correct Series B Warrant exercise price. Exhibit4.2Form of Series B Warrants Exhibit10.2Corrected Press Release Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 6, 2010 TRI-VALLEY CORPORATION /s/ John E. Durbin John E. Durbin Chief Financial Officer
